DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021; 11/10/2020; 08/25/2020; 05/26/2020 and 12/02/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 21, 23-25, and 87-88 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2021.
Applicant's election with traverse of Group I in the reply filed on 08/25/2021 is acknowledged.  The traversal is on the ground(s) that no serious burden exist.  This is not found persuasive because as stated in MPEP 808.02 burden can be shown with A: a separate classification; B: a separate status in the art when they are classifiable together; or C: a different field of search. A least one of the requirements was shown in the restriction requirement mailed on 07/02/2021, applicant acknowledges this as shown on page 1 and 2 of the remarks filed on 08/25/2021 but states this is insufficient since the claimed subject matter is similar. These arguments are not persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 20, 89, 90-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, 18, and 19 of copending Application No. 16/701453 (reference application). Although the claims at issue are not identical, they are not the claims are directed to the same apparatus for securing a film to a container and have specific detail details related to the sensor assembly for detecting windows and the control related to the detection of said windows and operation of the device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12, 15, 16, 84, 19, 20, 86, and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biba (U.S. 2004/0020172).

In regards to claim 1. Biba discloses an apparatus to secure a film to a container (see at least fig. 4) comprising: 
a body portion (40) to house film (42); and 
a sealing portion (area of element 10) comprising: 
an aperture (90) to receive at least a top portion of the container (see at least paragraph 131 and fig. 4), 
a wall (34) disposed within the sealing portion (see at least fig. 2), 
at least one element (12) positioned external to the wall (see at least fig. 2), wherein the at least one element is activated to emanate energy (see at least paragraph 115), 

a loading zone (the area between 88 and 150 for securing film in the area of aperture 90) sized to receive a predetermined dimensioned film (see at least paragraph 129) from the body portion, wherein the top portion of the container is movable within the aperture to secure the predetermined dimensioned film to the top portion of the container by energy from the at least one element through the wall (see at least paragraphs 129, and 130).
In regards to claim 2. Biba discloses the apparatus of claim 1, Biba further discloses wherein the wall defines an annular shape with an internal opening that has a width dimension that is at least as large as a width dimension of the aperture (illustrated in at least fig. 2 element 34 also see at least paragraphs 128).
In regards to claim 3. Biba discloses the apparatus of claim 1, Biba further discloses wherein the wall is at least partially transparent or translucent to permit energy emanated from the at least one heating element through the wall (element 34 see at least paragraph 128).
In regards to claim 4. Biba discloses the apparatus of claim 1, Biba further discloses further comprising at least one reflective device (14) disposed within the sealing portion and exterior to the wall (illustrated in at least fig. 2), wherein the at least one reflective device reflects at least a portion of energy emanated from the at least one element toward the wall (see at least fig. 3 and paragraph 125), wherein the at least one reflective device comprises at least one mirror (see at least paragraph 127) having a first panel (30), a second panel (28), and a third panel (26), wherein the first panel is disposed at a first angle relative to the second panel, and the third panel is disposed at a second angle relative to the second panel (illustrated in at least fig. 3 see at least paragraph 125).
Biba discloses the apparatus of claim 1, Biba further discloses wherein the sealing portion further includes a guide support assembly (88) having a ramp (intersection between 152 and 88 see at least paragraph 129) and a guide truss (170), the ramp being capable of receiving the film from the body portion and the guide truss capable of guiding the film to the loading zone.
In regards to claim 15. Biba discloses the apparatus of claim 1, Biba further discloses wherein the body portion further comprises a piercer (140) having an actuatable tip (144) to pierce a film (see at least paragraph 228).
In regards to claim 16. Biba discloses the apparatus of claim 1, Biba further discloses comprising a printer to print on a film (see at least paragraphs 103).
In regards to claim 84. Biba discloses the apparatus of claim 1, Biba further discloses wherein the sealing portion further comprises a shield plate (118) movable within the sealing portion between a first position (illustrated in at least fig. 6) and a second position (illustrated in fig. 4), wherein the top portion of the container is movable within the aperture to move the shield plate to the second position (see at least paragraph 159), wherein the sensor is configured to sense that the top portion of the container passes through the aperture (see at least paragraph 159 the container is sensed by movement of the shield plate 118 which trips the switch 134 acting as a sensor).
In regards to claim 19. Biba discloses the apparatus of claim 84, Biba further discloses wherein the wall is fixed within the sealing portion, wherein the shield plate is movable with respect to the wall between the first position and the second position (illustrated in at least fig. 9).
In regards to claim 20. Biba discloses the apparatus of claim 1, Biba further discloses wherein the body portion comprises a film sensor assembly (122) configured to detect one or more marking patterns along the film (see at least paragraph 224), and wherein the apparatus further includes a controller (paragraph 224) configured to: determine, based on sensor data from the film sensor assembly, if a detected marking pattern matches an approved marking pattern; and cause at least one 
In regards to claim 86. Biba discloses the apparatus of claim 1, Biba further discloses wherein the sensor assembly is configured to send a sensor input signal to a controller (see at least paragraph 133, 159 and 163) to cause the controller to prevent advancement of the film into the loading zone (see at least paragraphs 163, 207, 224, and 223).
In regards to claim 89, Biba discloses an apparatus for securing a film (20) to a container (16), the apparatus comprising: 
a body portion (40) to house film (42); and 
a sealing portion (general area of element 10) comprising: 
an aperture (90) to receive at least a top portion (18) of the container; 
at least one element (12) positioned within the sealing portion, wherein the at least one element is activated to emanate energy (see at least paragraph 115); 
a sensor assembly (at least elements 132 and 134) configured to sense when the top portion of the container passes through the aperture (see at least paragraph 133, and 159); 
a loading zone (area between elements 88 and 150 in the area of aperture of 90) sized to receive a predetermined dimensioned film (20) from the body portion, wherein the top portion of the container is movable within the aperture to secure the predetermined 
a controller (see at least paragraph 133, 159 and 163) configured to: 
receive sensor input from the sensor assembly indicating that the top portion of the container passed through the aperture (paragraph 159 and 163 activation of the energy source 12); and
cause prevention of advancement of the film into the loading zone (see at least paragraphs 163, 207, 224, and 223).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Biba (U.S. 2004/0020172)
In regards to claim 13. Biba discloses the apparatus of claim 12, Biba further discloses wherein the ramp has a surface extending from a first end to a second end, the surface oriented at an angle of inclination ranging up to 75 degrees, wherein the second end is coupled to a guide surface configured to receive a film from the surface of the ramp (the ramp is illustrate in at least fig. 2 as the curved section of the plate 88 the first end is the lower section while the second end is the section of curve ending at the top of plate 88 into the guide surface, a specific angle is not given).

    PNG
    media_image1.png
    207
    342
    media_image1.png
    Greyscale

Biba does not distinctly disclose the angle of ranging up to 75 degrees. 
However it would have been obvious to one having ordinary skill in the art at the time of filling to select any suitable angle for the ramp, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 25, 164, applicant has not disclosed any criticality for the claimed limitations.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Biba (U.S. 2004/0020172) in view of Amberg (U.S. 3,838,805).
In regards to claim 8. Biba discloses The apparatus of claim 1, Biba does not disclose further comprising, a fan configured to cool the sealing portion.
Amberg teaches a fan (95) configured to cool the sealing portion (col 8 lines 24-41).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Biba to include the cooling fan of Amberg for the purpose of cooling the sealing area as taught by Amberg in at least col 8 lines 24-41. While Biba discloses cooling fins, fins are not as effective without proper airflow these would provide additional motivation for one of ordinary skill in the art to include the fan of Amberg with the device of Biba such that the fan provides the airflow needed for the cooling fins already provided by Biba. 
Biba discloses The apparatus of claim 1, Biba does not discloses wherein the body portion comprises a drive nip having a drive roller and a pinch roller to progress film into the loading zone, wherein the pinch roller is adjustable in relation to the drive roller to insert film between the drive roller and the pinch roller.
Amberg teaches a drive nip (wheels 39 and 41) having a drive roller (39) and a pinch roller (41) to progress film into the loading zone, wherein the pinch roller (41) is adjustable in relation to the drive roller to insert film between the drive roller and the pinch roller (see at least col 5 lines 31-47).
It would have been obvious to one having ordinary skill in the art at the time of filling to substitute the film feed mechanism of Biba with the film feed mechanism of Amberg since both mechanism are for the purpose of feeding film from a supply roll to a film application stage one of ordinary skill in the art would have found it obvious to substitute one for the other. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 10. Biba in view of Amberg discloses The apparatus of claim 9, Amberg teaches further wherein the body portion further comprises a film support roller (19) to support a length of film, wherein the drive roller rotates at a faster speed than the film support roller (as illustrated in at least fig. 2 the support roller is much larger than the drive roller as such the drive roller must rotate at a much faster speed simply due to the size different between the two elements and the direction connection of the web between the two rollers).
In regards to claim 11. Biba in view of Amberg discloses The apparatus of claim 9, Biba further discloses wherein the body portion comprises a film sensor assembly (122) having a film signal emitter and a film signal sensor to detect markers spaced at predetermined longitudinal distances along a length of film (see at least fig. 5 and 12 and at least paragraph 224).

s 18, 85, 91 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Biba (U.S. 2004/0020172) in view of Bakker (U.S. 5,249,410).

In regards to claim 18 Biba discloses The apparatus of claim 84, 
Biba does not distinctly disclose the wall is coupled to the shield plate and movable with the shield plate between the first position and the second position.
Bakker teaches a wall (72) coupled to a shield plate (74) and movable with the shield plate between the first position and the second position (illustrated in at least figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Biba with the teachings of Bakker such that the shield plate 118 of Biba is fixed to the protective element 34 of Biba, and that the protective element is moveable as taught by Bakker, plate 74 is fixed to hood 72 which is movable) this configuration provides protection to the energy element when positioned above the shield plate as taught in Bakker fig. 5 and Biba see at least fig. 24 and 26. In this case it would be desirable that the distance between shield plate and the energy source be fixed for at least the reasons given by Bakker in at least col 4 lines 3-20 and col 5 lines 40-48, as such by fixing the shield plate in the sealing portion and making the protective element movable such that the sensor can be controlled by movement of the protection element to maintain the controlling function of the sensor assembly.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 85. Biba discloses the apparatus of claim 1, Biba further discloses wherein the sealing portion further comprises a shield plate (118) positioned within the sealing portion (portion within element 34), wherein the shield plate is spaced apart from and above the aperture (illustrated in at least fig. 4), wherein the top portion of the container is movable within the aperture to sandwich the film between the top portion of the container and the shield plate while energy is emanating from the at least one element (see at least paragraph 159).
Biba does not distinctly disclose the shield plate fixedly positioned within the sealing portion.
Bakker teaches a shield plate (74) fixedly positioned within the sealing portion (plate 74 is fixed to hood 72 which would be equivalent to the wall structure 34 of Biba).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Biba with the teachings of Bakker such that the shield plate 118 of Biba is fixed to the protective element 34 of Biba, and that the protective element is moveable as taught by Bakker, plate 74 is fixed to hood 72 which is movable) this configuration provides protection to the energy element when positioned above the shield plate as taught in Bakker fig. 5 and Biba see at least fig. 24 and 26. In this case it would be desirable that the distance between shield plate and the energy source be fixed for at least the reasons given by Bakker in at least col 4 lines 3-20 and col 5 lines 40-48, as such by fixing the shield plate in the sealing portion and making the protective element movable such that the sensor can be controlled by movement of the protection element to maintain the controlling function of the sensor assembly.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 90, Biba discloses an apparatus configured to secure a film (20) as a lid (18) to a container, the apparatus comprising: 
a body portion (40) configured to house film (42); 
a sealing portion (area within element 34) configured to receive at least a top portion of the container (18), wherein the sealing portion comprises an aperture (90) sized to receive the top portion of the container therethrough (see at least fig. 2); 
a shield plate (118) positioned within the sealing portion, wherein the shield plate is spaced apart from and above the aperture (illustrated in at least fig. 9); 
a sensor (134) configured to sense the presence of the top portion of the container within the sealing portion (see at least paragraph 133 and 159); 

a loading zone (area between aperture 90 and sealing zone within element 34) configured to receive a portion of the film (20), wherein the top portion of the container is movable within the aperture to sandwich the film between the top portion of the container and the shield plate while energy is emanating from the at least one element so as to secure the portion of the film to the top portion of the container (see at least paragraph 159).
Biba does not distinctly disclose the shield plate fixedly positioned within the sealing portion.
Bakker teaches a shield plate (74) fixedly positioned within the sealing portion (plate 74 is fixed to hood 72 which would be equivalent to the wall structure 34 of Biba).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Biba with the teachings of Bakker such that the shield plate 118 of Biba is fixed to the protective element 34 of Biba, and that the protective element is moveable as taught by Bakker, plate 74 is fixed to hood 72 which is movable) this configuration provides protection to the energy element when positioned above the shield plate as taught in Bakker fig. 5 and Biba see at least fig. 24 and 26. In this case it would be desirable that the distance between shield plate and the energy source be fixed for at least the reasons given by Bakker in at least col 4 lines 3-20 and col 5 lines 40-48, as such by fixing the shield plate in the sealing portion and making the protective element movable such that the sensor can be controlled by movement of the protection element to maintain the controlling function of the sensor assembly.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 91. Biba in view of Bakker teaches the apparatus of claim 90, Biba further discloses a wall (34) disposed within the sealing portion, wherein the at least one element is configured 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/Lucas E. A. Palmer/Examiner, Art Unit 3731
                                                                                                                                                                                                        /NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731